DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2022 has been entered.

3. Applicant’s arguments filed on 02/23/2022 have been considered but moot in view of new grounds of rejection.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10117006 in view of Dai et al; (US 2011/0078755) in view of Choi et al; (US 2007/0058680).  Although the claims at issue are not identical, they are not patentably distinct from each other.


Claim 1 of 16/991500
Claim 1 of US Patent 10117006
A method comprising:
A method comprising:
receiving, by node via a first network and a first media access control (MAC) protocol, a plurality of signals, wherein at least one signal of the plurality of signals comprises a first set of data blocks formatted in accordance with the first MAC protocol, and wherein at least one signal of the plurality of signals comprises a second set of data blocks formatted in accordance with a second MAC protocol different from the first MAC protocol; and 

receiving, by an optical/electrical (O/E) node via a fiber optic leg of a network, a binary modulated optical signal comprising data blocks formatted in accordance with a first medium access control (MAC) protocol and a second MAC protocol that is different from the first MAC protocol, wherein the O/E node joins the fiber optic leg and a coaxial cable leg of the network, and wherein communications over the coaxial cable 


See below
extracting, by the O/E node and from the recovered data blocks, downstream data blocks formatted in accordance with the first MAC protocol; extracting, by the O/E node and from the recovered data blocks, a downstream management message formatted in accordance with the first MAC protocol; and transmitting, by the O/E node to at least one device via the coaxial cable leg as part of a downstream communication signal, the extracted downstream data blocks and the extracted downstream management message.



It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (bd. App. 1969); the .




Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 

Claims 1-3,5 and 6 are rejected under 35 USC 103 as being unpatentable over Dai et al; (US 2011/0078755) view of Choi et al; (US 2007/0058680).  
Regarding claim 1, Dai discloses a method comprising: receiving, by a node via a first network and a first media access control (MAC) protocol a plurality of signals; (the optical node 320 receiving the plurality of signal over the coaxial network 325 and DOCSIS MAC, see figure 3 )  wherein at least one signal of the plurality of signals comprises a first set of data blocks formatted in accordance with the first MAC protocol;(the optical node 541 receiving the first set of data blocks from the co-axial 545 (first network), where the data blocks are encoded using DOCSIS protocol (first MAC); see paragraph 46 and figure 5) wherein at least one signal of the plurality of signals comprises a second set of data blocks (the optical node 541 receiving the second set of data blocks MAC header (management message 656,660) from the co-axial 545 (first network), see figures 5 and 6); wherein the node is configured to communicate signals between the first network and a second network;(the optical node 541communicating between the co-axial network 545 (first network) and the fiber network 543 (second network), see figure 5) sending, by the node via the second network and the first MAC protocol, the first set of data blocks;(sending via the optical node 541 the first set of data blocks from the co-axial 545 (first network) via the fiber 543 (second network) where the data blocks are encoded using DOCSIS protocol (first MAC), see paragraph 46 and figure 5) ; (sending via the optical node 541 the second set of data blocks Mac header (management message 656,660) from the co-axial 545 (first network) via the fiber 543 (second network), see figures 5 and 6).
However Dai does not explicitly disclose formatted in accordance with a second MAC protocol different from the first MAC protocol, and the second MAC.
In a related field of endeavor, Choi discloses formatted in accordance with a second MAC protocol different from the first MAC protocol, and the second MAC;(separate MAC protocol (second MAC) is provided for the MAC management message along with the data message and MAC header using DOCSIS MAC frames (first MAC), see figures 5 and 6).

Thus it would be obvious for one the ordinary skilled in the art before the effective filling date of the invention to combine the MAC management message of Choi with Dai to provide the management and the control information between the headend and the plurality if users and the motivation is to store the management information in the header of the management message including its transmission or channel bandwidth.

Regarding claim 2, Dai does not explicitly disclose the method of claim 1, further comprising: determining, based on a header field associated with the first MAC protocol 

In a related field of endeavor, Choi discloses the method of claim 1, further comprising: determining, based on a header field associated with the first MAC protocol ;(MAC header (6 bytes) associated with the DOCSIS protocol (first MAC) a radio frequency channel associated with the second set of data blocks and the second MAC protocol ;(MAC management message providing the transmission (channel) bandwidth associated with allocated broadband, see paragraph 66 and figure 6). (Motivation same as claim 1).


Regarding claim 3, Dai discloses the method of claim 1, and the first MAC protocol is associated with transmission via both an optical medium and an electrical medium; (DOCSIS MAC protocol (first MAC protocol) associated with coaxial cable 545 (electrical medium) and the CMTS coupled with the optical fiber, see figure 5).
However Dai does not explicitly disclose wherein the second MAC protocol is associated with transmission via an electrical medium.
In a related field of endeavor, Choi discloses wherein the second MAC protocol is associated with transmission via an electrical medium; (MAC management protocol (second MAC) is provided for cable modem 313 connected with coax (electrical medium, see figure 3 and 5). (Motivation same as claim 1).
;(optical node 541 receiving via the fiber network (second network) the downstream (data + control) blocks (third set of blocks) over the fiber 543, see paragraph 46 and figure 5) and sending, by the node and via the first network and the first MAC protocol, the third set of data blocks; (the downstream data blocks (third set of blocks) are sent by the optical node 541 towards coaxial cable 545 (first network) using DOCSIS MAC (first MAC).
However Dai does not explicitly disclose formatted in accordance with the second MAC protocol.
In a related field of endeavor, Choi discloses formatted in accordance with the second MAC protocol ;(separate MAC protocol (second MAC) is provided for the MAC management message along with the data message and MAC header using DOCSIS MAC frames (first MAC), see figures 5 and 6). (Motivation same as claim 1).
Regarding claim 6, Dai discloses the method of claim 1, wherein the first set of data blocks comprises at least one of video or audio content (the QAM video service are received, via the coaxial plant 325; see paragraph 39 and figure 3). 
Claim 4 is rejected under 35 USC 103 as being unpatentable over Dai et al; (US 2011/0078755), in view of Choi et al; (US 2007/0058680) and further in view of Feinberg et al (US 2011/0085538).
Regarding claim 4, Dai does not explicitly disclose the method of claim 1, further comprising: determining, based on an order of data blocks of a signal of the plurality of 
In a related field of endeavor, Choi discloses disclose the method of claim 1, further comprising: a radio-frequency channel associated with the second set of data blocks and with the second MAC protocol;(MAC management message providing the transmission (channel) bandwidth associated with allocated broadband, see paragraph 66 and figure 6). (Motivation same as claim 1).
However the combination of Dai and Choi does not explicitly disclose determining, based on an order of data blocks of a signal of the plurality of signals
In a related field of endeavor, Feinberg discloses determining, based on an order of data blocks of a signal of the plurality of signals ;(the data is segmented into four packets and arranged in a sequence (order) within the data and the information is provided within the header, see paragraph 35).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the data segmentation of Feinberg with Dai and Choi to provide the data sequencing information of the data packets in the header and the motivation is to provide data modulated over different radio frequencies. 


s 8,9,10,12 and 13 are rejected under 35 USC 103 as being unpatentable over Dai et al; (US 2011/0078755) in view of Choi et al; (US 2007/0058680).
Regarding claim 8, Dai discloses A node comprising: circuitry configured to: receive, via a first network and a first media access control (MAC) protocol, a plurality of signals, (the optical node 320 receiving the plurality of signal over the coaxial network 325 and DOCSIS MAC, see figure 3) wherein at least one signal of the plurality of signals comprises a first set of data blocks formatted in accordance with the first MAC protocol, ;(the optical node 541 receiving the first set of data blocks from the co-axial 545 (first network), where the data blocks are encoded using DOCSIS protocol (first MAC); see paragraph 46 and figure 5) and wherein at least one signal of the plurality of signals comprises a second set of data blocks (the optical node 541 receiving the second set of data blocks MAC header (management message 656,660) from the co-axial 545 (first network), see figures 5 and 6); communicate signals between the first network and a second network ;(the optical node 541communicating between the co-axial network 545 (first network) and the fiber network 543 (second network), see figure 5) send, via the second network and the first MAC protocol, the first set of data blocks; ;(sending via the optical node 541 the first set of data blocks from the co-axial 545 (first network) via the fiber 543 (second network) where the data blocks are encoded using DOCSIS protocol (first MAC), see paragraph 46 and figure 5) and send, via the second network, the second set of data blocks ; (sending via the optical node 541 the second set of data blocks Mac header (management message 656,660) from the co-axial 545 (first network) via the fiber 543 (second network), see figures 5 and 6).

In a related field of endeavor, Choi discloses formatted in accordance with a second MAC protocol different from the first MAC protocol, and the second MAC;(separate MAC protocol (second MAC) is provided for the MAC management message along with the data message and MAC header using DOCSIS MAC frames (first MAC), see figures 5 and 6).

Thus it would be obvious for one the ordinary skilled in the art before the effective filling date of the invention to combine the MAC management message of Choi with Dai to provide the management and the control information between the headend and the plurality if users and the motivation is to store the management information in the header of the management message including its transmission or channel bandwidth.

Regarding claim 9, Dai does not explicitly disclose the node of claim 8, wherein the circuitry is further configured to: determine, based on a header field associated with the first MAC protocol, a radio- frequency channel associated with the second set of data blocks and the second MAC protocol.

;(MAC header (6 bytes) associated with the DOCSIS protocol (first MAC) a radio- frequency channel associated with the second set of data blocks and the second MAC protocol; ;(MAC management message providing the transmission (channel) bandwidth associated with allocated broadband, see paragraph 66 and figure 6). (Motivation same as claim 8).

Regarding claim 10, Dai discloses the node of claim 8, and the first MAC protocol is associated with transmission via both an optical medium and an electrical medium; (DOCSIS MAC protocol (first MAC protocol) associated with coaxial cable 545 (electrical medium) and the CMTS coupled with the optical fiber, see figure 5).
However Dai does not explicitly disclose wherein the second MAC protocol is associated with transmission via an electrical medium.

In  a related field of endeavor, Choi discloses wherein the second MAC protocol is associated with transmission via an electrical medium; (MAC management protocol (second MAC) is provided for cable modem 313 connected with coax (electrical medium, see figure 3 and 5). (Motivation same as claim 8).

;(optical node 541 receiving via the fiber network (second network) the downstream (data + control) blocks (third set of blocks) over the fiber 543, see paragraph 46 and figure 5)  and send, via the first network and the first MAC protocol, the third set of data blocks (the downstream data blocks (third set of blocks) are sent by the optical node 541 towards coaxial cable 545 (first network) using DOCSIS MAC (first MAC).

However Dai does not explicitly disclose formatted in accordance with the second MAC protocol;
In a related field of endeavor, Choi discloses formatted in accordance with the second MAC protocol ;(separate MAC protocol (second MAC) is provided for the MAC management message along with the data message and MAC header using DOCSIS MAC frames (first MAC), see figures 5 and 6). (Motivation same as claim 8).

Regarding claim 13, Dai discloses the node of claim 8, wherein the first set of data blocks comprises at least one of video or audio content; (the QAM video service are received, via the coaxial plant 325; see paragraph 39 and figure 3).
11 is rejected under 35 USC 103 as being unpatentable over Dai et al; (US 2011/0078755) in view of Choi et al; (US 2007/0058680) and further in view of Feinberg et al (US 2011/0085538).
Regarding claim 11, Dai does not explicitly disclose the node of claim 8, wherein the circuitry is further configured to: determine, based on an order of data blocks of a signal of the plurality of signals, a radio- frequency channel associated with the second set of data blocks and with the second MAC protocol.
In a related field of endeavor, Choi discloses wherein the circuitry is further configured to: a radio- frequency channel associated with the second set of data blocks and with the second MAC protocol ; ;(MAC management message providing the transmission (channel) bandwidth associated with allocated broadband, see paragraph 66 and figure 6). (Motivation same as claim 8).
However the combination of Dai and Choi does not explicitly disclose determine, based on an order of data blocks of a signal of the plurality of signals.
In a related field of endeavor, Feinberg discloses determine, based on an order of data blocks of a signal of the plurality of signals ;( the data is segmented into four packets and arranged in a sequence (order) within the data and the information is provided within the header, see paragraph 35).

. 
Claims 15,16,17 and 19 are rejected under 35 USC 103 as being unpatentable over Dai et al; (US 2011/0078755) in view of Choi et al; (US 2007/0058680).
Regarding claim 15,Dai discloses a system comprising: node;(optical node 320, see figure 3) and computing device; (computing device 800, see figure 8) wherein the node comprises: receive, via a first network and a first media access control (MAC) protocol, a plurality of signals, (the optical node 320 receiving the plurality of signal over the coaxial network 325 and DOCSIS MAC, see figure 3) wherein at least one signal of the plurality of signals comprises a first set of data blocks formatted in accordance with the first MAC protocol ;(the optical node 541 receiving the first set of data blocks from the co-axial 545 (first network), where the data blocks are encoded using DOCSIS protocol (first MAC); see paragraph 46 and figure 5) and wherein at least one signal of the plurality of signals comprises a second set of data; (the optical node 541 receiving the second set of data blocks MAC header (management message 656,660) from the co-axial 545 (first network), see figures 5 and 6); communicate signals between the first network and a second network ;(the optical node 541communicating between the co-axial network 545 (first network) and the fiber network 543 (second network), see figure 5) send, via the second network and the first MAC protocol, the first set of data blocks ;(the optical node 541communicating between the co-axial network 545 (first network) and the fiber network 543 (second network), see figure 5) and send, via the second network and the second MAC protocol, the second set of data blocks; (sending via the optical node 541 the second set of data blocks Mac header (management message 656,660) from the co-axial 545 (first network) via the fiber 543 (second network), see figures 5 and 6) and wherein the computing device ; (computing device 800, see figure 8) comprises: one or more processors ;(processor 802, see figure 8) and memory ;(ROM 806, RAM 808 and secondary storage 804, see figure 8) storing instructions that, when executed by the one or more second processors, cause the computing device to: receive the first set of data blocks ;(processor 802 processing the data received over the network 812 based on memory storage to the I/O 810 devices, see figure 8).
However Dai does not explicitly disclose blocks formatted in accordance with a second MAC protocol different from the first MAC protocol.

In a related field of endeavor, Choi discloses blocks formatted in accordance with a second MAC protocol different from the first MAC protocol; ;(separate MAC protocol (second MAC) is provided for the MAC management message along with the data message and MAC header using DOCSIS MAC frames (first MAC), see figures 5 and 6).


Regarding claim 16, Dai does not explicitly disclose the system of claim 15, wherein the circuitry is further configured to: determine, based on a header field associated with the first MAC protocol, a radio-frequency channel associated with the second set of data blocks and the second MAC protocol.

In a related field of endeavor, Choi discloses the system of claim 15, wherein the circuitry is further configured to: determine, based on a header field associated with the first MAC protocol, a radio-frequency channel associated with the second set of data blocks and the second MAC protocol ;(MAC header (6 bytes) associated with the DOCSIS protocol (first MAC) a radio- frequency channel associated with the second set of data blocks and the second MAC protocol; ;(MAC management message providing the transmission (channel) bandwidth associated with allocated broadband, see paragraph 66 and figure 6). (Motivation same as claim 15).

Regarding claim 17, Dai discloses the system of claim 15,and the first MAC protocol is associated with transmission via both an optical medium and an electrical medium; (DOCSIS MAC protocol (first MAC protocol) associated with coaxial cable 545 (electrical medium) and the CMTS coupled with the optical fiber, see figure 5).
However Dai does not explicitly disclose wherein the second MAC protocol is associated with transmission via an electrical medium.
In  a related field of endeavor, Choi discloses wherein the second MAC protocol is associated with transmission via an electrical medium; (MAC management protocol (second MAC) is provided for cable modem 313 connected with coax (electrical medium, see figure 3 and 5). (Motivation same as claim 8).

Regarding claim 19, Dai discloses the system of claim 15, wherein the circuitry if further configured to: receive, via the second network, a third set of data blocks ;(optical node 541 receiving via the fiber network (second network) the downstream (data + control) blocks (third set of blocks) over the fiber 543, see paragraph 46 and figure 5)  and send, via the first network and the first MAC protocol, the third set of data blocks (the downstream data blocks (third set of blocks) are sent by the optical node 541 towards coaxial cable 545 (first network) using DOCSIS MAC (first MAC).

However Dai does not explicitly disclose formatted in accordance with the second MAC protocol.
;(separate MAC protocol (second MAC) is provided for the MAC management message along with the data message and MAC header using DOCSIS MAC frames (first MAC), see figures 5 and 6). (Motivation same as claim 15).


Claim 18 is rejected under 35 USC 103 as being unpatentable over Dai et al; (US 2011/0078755) in view of Choi et al; (US 2007/0058680) and further in view of Feinberg et al (US 2011/0085538).

Regarding claim 18, Dai does not explicitly disclose the system of claim 15, wherein the circuitry is further configured to: determine, based on an order of data blocks of a signal of the plurality of signals, a radio- frequency channel associated with the second set of data blocks and with the second MAC protocol.
In a related field of endeavor, Choi discloses the system of claim 15, wherein the circuitry is further configured to: a radio- frequency channel associated with the second set of data blocks and with the second MAC protocol ; ;(MAC management message providing the transmission (channel) bandwidth associated with allocated broadband, see paragraph 66 and figure 6). (Motivation same as claim 15).


In a related field of endeavor, Feinberg discloses determine, based on an order of data blocks of a signal of the plurality of signals ;( the data is segmented into four packets and arranged in a sequence (order) within the data and the information is provided within the header, see paragraph 35).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the data segmentation of Feinberg with Dai and Choi to provide the data sequencing information of the data packets in the header and the motivation is to provide data modulated over different radio frequencies. 
Allowable Subject Matter
Claims 7,14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
4. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Woodward et al (US 2009/0205007) discloses for combining conventional hybrid fiber coaxial system with fiber optic access systems, see figure 1.

b. Thompson et al (US 2008/0193137) discloses for providing hybrid fiber coaxial system with broadband access network; see figure 1.

c. Lin et al (An Investigation into HFC MAC Protocols: Mechanisms, Implementation, and research issues – 2000 attached) discloses HFC with DOCSIS MAC to provide data and satellite communication for plurality of user devices, see figure 1. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMRITBIR K SANDHU/
Primary Examiner, Art Unit 2636